     Case 1:20-cv-00900-NONE-EPG Document 48 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PREMIER VALLEY BANK,                              Case No. 1:20-cv-00900-NONE-EPG
12                        Plaintiff,
13           v.                                         ORDER REQUESTING ADDITIONAL
                                                        INFORMATION REGARDING DEFENDANT
14    HOA NGUYEN,                                       AND COUNTER-CLAIMANT HOA
                                                        NGUYEN’S MOTION TO COMPEL
15                        Defendant.
                                                        (ECF Nos. 43, 45.)
16
      HOA NGUYEN,
17
                          Counter-Claimant,
18
             v.
19
      PREMIER VALLEY BANK,
20
                          Counter-Defendant.
21

22
              On September 3, 2021, the Court held a hearing on Defendant and Counter-Claimant
23
     Hoa Nguyen’s (“Mr. Nguyen”) motion to compel Plaintiff and Counter-Defendant Premier
24
     Valley Bank (“PVB”) to produce further discovery. (ECF Nos. 43, 45.) As discussed on the
25
     record, the Court ordered as follows:
26
            1. On or before September 8, 2021, counsel for PVB shall provide counsel for Mr.
27
                  Nguyen with the search terms, custodians, and date range for its searches of
28
                                                        1
     Case 1:20-cv-00900-NONE-EPG Document 48 Filed 09/07/21 Page 2 of 2


 1               electronically stored information that have been completed or are in progress;

 2         2. On or before September 24, 2021, counsel for PVB shall advise counsel for Mr.

 3               Nguyen in writing whether any documents related to the issue described in the

 4               previously produced document bates stamped as PVB00820 exist, and shall also

 5               describe any searches PVB has done or will do for those documents;

 6         3. On or before September 24, 2021, counsel for PVB shall advise counsel for Mr.

 7               Nguyen whether PVB’s search is sufficient to locate documents related to

 8               investigations regarding Mr. Nguyen’s HR complaints; and

 9         4. On or before October 8, 2021, the parties shall meet and confer and each party shall

10               file a separate statement, not to exceed seven (7) pages in length per party, addressing

11               whether PVB has fulfilled its document production obligations and whether an award

12               of fees and costs is appropriate under Federal Rule of Civil Procedure 37.

13
     IT IS SO ORDERED.
14

15      Dated:     September 3, 2021                           /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
